Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, US 20200218341 A1 (Young et al.) discloses an eye-gaze time indicating a period in which a user using an AR application is viewing a screen of a mobile device running the AR application can be determined. The eye-gaze time can then be compared to an eye-gaze threshold. In response to a determination that the eye-gaze time exceeds the eye-gaze threshold, an alert can be issued to the mobile device running the AR application. (Fig. 3, [0052]-[0063]).
US 20180070093 A1 (Shin et al.) discloses a controller that predicts a video content based on interest of the user, and determine the interest of the user based on at least one among clicking times, a cursor keeping time, an eye fixing time of a user, user control times and screen displaying times with regard to a plurality of items Thus, it is possible to determine content, in which a user is highly interested, by a user's input pattern, eye line, etc. with regard to many pieces of content displayed on a screen.
 However, the prior art of record taken alone or in combination, fails to disclose or render obvious 2) in a case where the predetermined trigger issued in a state where the duration of the gaze state relative to the first region is at least the first time and less than a second time, a part of the display object based on an input position of the line-of-sight input is selected and the first function is performed, and 3) in a case where the predetermined trigger issued in a state where the duration of the gaze state relative to the first region is at least the second time, the display item is selected and the second function is performed, in combination with all the limitations recited on claim 1.

Regarding claims 2-17, are allowable because they are dependent on claim 1.

Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious 2) in a case where to the predetermined trigger issued in a state where the duration of the gaze state relative to the first region is at least the first time and less than a second time, a part of the display object based on an input position of the line-of-sight input is selected and the first function is performed, and 3) in a case where the predetermined trigger issued in a state where the duration of the gaze state relative to the first region is at least the second time, the display item is selected and the second function is performed, in combination with all the limitations recited on claim 18.

Regarding claim 19, the prior art of record taken alone or in combination, fails to disclose or render obvious 2) in a case where to the predetermined trigger issued in a state where the duration of the gaze state relative to the first region is at least the first time and less than a second time, a part of the display object based on an input position of the line-of-sight input is selected and the first function is performed, and 3) in a case where the predetermined trigger issued in a state where the duration of the gaze state relative to the first region is at least the second time, the display item is selected and the second function is performed, in combination with all the limitations recited on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697